﻿My delegation warmly congratulates you, Sir, on your election to the presidency of the forty-second session of the General Assembly. Our thanks and compliments go to your predecessor, Mr. Humayun Rasheed Choudhury, the Foreign Minister of Bangladesh, for his outstanding leadership of the forty-first session.
The international community is aware of the recent political and constitutional developments which have led to the change of Government in Fiji. The situation is an Internal matter which the people of Fiji must be allowed to resolve in their own way. Interference of any kind from outside will not help in resolving our domestic difficulties, and we urge all Member States to show understanding of our situation.
Looking back at the international scene over this past year, my Government has been greatly encouraged by the many instances of positive developments, which indicate that, in spite of serious differences, conflicting countries can come to terms with each other. The recent conclusion of the important peace accord between five Central American countries is a case in point. The many trouble-spots which remain must be tackled in the same spirit if they are to disappear from our agenda.
Sadly, the Middle East remains an area of violent turbulence and a source of potential international instability. The Iran-Iraq war is a tragic reminder of the futility of the use of force. The recent initiatives, especially by the Security Council and by the personal involvement of the Secretary-General, to bring an end to that conflict are a welcome development, and we pray for their success. My Government remains committed to the principle of the right of the Palestinian people to a homeland and the right of all States, including Israel, to safe and secure boundaries. 
As an indication of our willingness to contribute in whatever way we can to the peace process in this region# we have continued to maintain troops within the United Nations Interim Force in Lebanon (UNIFIL) as well as in Sinai. However# our participation in the United Nations peace-keeping forces in Lebanon has cost us dearly. Twenty-two of our soldiers have lost their lives in that distant land while our country has been burdened with an escalating debt of over $20 million. This is a very heavy and unfair burden on a small country like Fiji. We urge those States which have withheld their contributions in the past to pay up their arrears and those States still currently withholding them to meet their obligations. We are particularly distressed that the United States# one of the main promoters of UNIFIL# is now the major withholder.
Nothing new can be said to describe the appalling situation in South Africa. There are# however# hopeful signs that some moderate elements within South Africa are attempting to find an honourable way forward# but their voices are still too feeble and need support from outside. The international community must continue to exert all pressure on South Africa to abandon apartheid. South Africa1s stranglehold over Namibia# and its refusal to implement Security Council resolution 435 (1978) in continuing defiance of the rest of the world, is a sorry indictment of the impotence of the international community when only a few countries keep supporting that regime.
Once more# this General Assembly will review the situation in Kampuchea# Afghanistan and Cyprus. The people of those countries have gone through another year of oppression# violence and intimidation but their spirits remain high# hopeful that justice must soon come their way. We again urge the withdrawal of all foreign forces and a return to respect for the sovereignty, independence and territorial integrity of those countries. While wars are raging in several parts of the world, new ones must be prevented from erupting elsewhere. For that reason it is a matter of urgency that preventive measures be adopted to defuse tensions in areas like the Korean peninsula. We urge the Governments of both South and North Korea to resume dialogue with a view to resolving their differences by negotiation in order to achieve a peaceful reunification. Pending a just and durable settlement, we support the call for admission of both Koreas to the United Nations and meanwhile urge them to coexist peacefully.
The recent peace accord in Central America is a bold initiative by the countries concerned. They should be given every support to help the accord to work. We were pleased to be part of the consensus resolution adopted in this Assembly two days ago.
Underlying much of the instability in the world is the unequal distribution of wealth and opportunity. The heavy load of foreign debt now borne by developing countries is being aggravated by the protectionist policies which appear increasingly to be the trend in industrialized countries. The situation has worsened over the past few years, yet those countries with the power and the resources to change the basis of the disparity, refuse or are reluctant to take effective action. The seventh session of the United Nations Conference on Trade and Development (UNCTAD), which was launched with so much optimism recently, seems also to have collided with the unwillingness of some developed countries to open their markets. A way must be found to remove the frustration and vicious circle of poverty and depression from the majority of the world's peoples.
The final traces of colonialism are still to be laid to rest in many corners of the world. In our region, while the Trust Territory of the Pacific Islands has moved towards self-determination, the same cannot be said for New Caledonia. That neighbour of ours in the South Pacific has just gone through a referendum which was boycotted by most of the Kanak people. In spite of the advice and pleadings to abandon the referendum and establish dialogue with the representatives of the indigenous people so that they too can be part of the political process, France insisted on carrying on. It is sad to see deeper bitterness and racial polarization developing. Our assessment is that a volatile situation exists in this close neighbour and we trust and pray that the principal parties involved will exercise good sense and restraint and work towards finding an acceptable solution to their problems. We trust that the wishes of the indigenous people will remain of priority concern to the French Government.
The steady progress being made by other Territories still classified as Non-Self-Governing, under the careful surveillance of the decolonization Committee, is encouraging. Many of these Territories ate in the Pacific. Although it should not need repeating, the people of the Territories concerned must be the ones to decide their future form of government? this should not be chosen for them, nor forced upon them, by over-zealous decolonizers.
Since the forty-first session of the General Assembly, the South Pacific Nuclear-Free-Zone Treaty has come into effect. This has extended the nuclear-free zone beyond the area covered by the earlier Treaties of Tlatelolco and Antarctica and the three together cover nearly one third of the entire earth's surface. We are happy to note that of the nuclear Powers, both the Soviet Union and China have signed the relevant Protocols. Naturally, we are disappointed that the United States, the United Kingdom and France have not seen fit to do so.
We renew our plea to the Government of France to discontinue its nuclear testing at Mururoa. We urge France, which is a major Power as well as a permanent member of the Security Council, to heed the concern of the Pacific countries and thereby remove one of the main obstacles to the further promotion and enhancing of the friendly ties and co-operation existing between France and the Pacific countries.
The work and recommendations of the Group of 18 has had a salutary effect on the cost and effectiveness of the United Nations bureaucracy. The Secretary-General must be commended for the seriousness and single-mindedness with which he has instituted streamlining and effected economies in administrative structures. Clearly, over the past year what we have seen emerge is a much leaner and, we hope, healthier Secretariat. Yet the tasks before it are certainly no less difficult and complex, so the challenges facing them are daunting. My delegation pays a tribute to the Secretary-General and all his staff for the extraordinary efforts they have made in the service of mankind. This past year has seen enormous pressures falling upon the Secretary-General and his top aides and we congratulate them on their vigour and energy and on their abiding commitment to the ideals of the united family of nations.
